Opinion,
Mr. .Justice Sterrett :
It appears by the record in this case that the recognizance of the five defendants and their bail, was first forfeited on January 24, 1889, and respited until April sessions of same year. Thereafter it was regularly forfeited and respited from term to term until January 4,1890, at which time the defendants and their bail were again respectively called, and, not answering, their recognizance was absolutely forfeited. Two weeks thereafter, on application of three of the sureties, a rule was granted “ to show cause why the forfeiture of the recognizance,” etc., “ should not be stricken off.” On August 16th following, the rule was discharged. The only complaint in the several specifications is the action of the court in thus discharging the rule to show cause, and refusing to strike off the forfeiture.
Testing the validity of the acts complained of, as in such cases we must, by the record alone, there appears to be no error that calls for our intervention. We have no right to go behind the record for the purpose of inquiring into the merits of the ease, for the reason that no appeal is given in such cases: Bross v. Commonwealth, 71 Pa. 262. We have no jurisdiction of the case except on certiorari, and that brings up for review nothing except the record proper. But, if it were otherwise, it would profit the appellant nothing; because, by going outside of the record, it would appear that he and others became bail for the appearance, etc., of five defendants, who are now fugitives from justice, and have neither made, nor offered to make *198restitution for the crime of which they were duly convicted, and that the only ground on which appellant- claims relief is a bald technicality, utterly destitute of merit.
The proceedings of the Court of Quarter Sessions are therefore affirmed, with costs to be paid by appellant.